              Case 5:20-cv-03754-VC Document 1 Filed 06/05/20 Page 1 of 27



 1   Joseph R. Saveri (State Bar No. 130064)
     Steven N. Williams (State Bar No. 175489)
 2   JOSEPH SAVERI LAW FIRM, INC.
     601 California Street, Suite 1000
 3   San Francisco, California 94108
     Telephone: (415) 500-6800
 4   Facsimile: (415) 395-9940
     Email:    jsaveri@saverilawfirm.com
 5             swilliams@saverilawfirm.com

 6   Eric L. Cramer
     BERGER MONTAGUE PC
 7   1818 Market Street, Suite 3600
     Philadelphia, PA 19103
 8   Telephone: (215) 875-4604
     Facsimile: (215) 875-5707
 9   Email: ecramer@bm.net

10   Daniel J. Walker
     BERGER MONTAGUE PC
11   2001 Pennsylvania Avenue, NW, Suite 300
     Washington, DC 20006
12   Telephone: (202) 559-9745
     Facsimile: (215) 875-5707
13   Email: dwalker@bm.net

14   Counsel for Individual and Representative Plaintiff

15   Additional Counsel on Signature page

16

17                                 UNITED STATES DISTRICT COURT

18                              NORTHERN DISTRICT OF CALIFORNIA

19
     SIMON AND SIMON, PC d/b/a CITY SMILES,
20   individually and on behalf of all others similarly
     situated,                                             CLASS ACTION COMPLAINT
21                                         Plaintiff,
                                                           JURY TRIAL DEMANDED
22          v.
23
     ALIGN TECHNOLOGY, INC.,
24
                                        Defendant.
25

26

27

28



                                             CLASS ACTION COMPLAINT
              Case 5:20-cv-03754-VC Document 1 Filed 06/05/20 Page 2 of 27



 1          Plaintiff Simon and Simon, PC d/b/a City Smiles (“Plaintiff”) brings this antitrust action

 2   against Align Technology, Inc. (“Align” or “Defendant”) under Section 2 of the Sherman Act, 15

 3   U.S.C. § 2, on behalf of itself and a proposed class of similarly-situated dental and orthodontic practices

 4   (collectively, “Dental Practices”), and alleges as follows:

 5                                      I.      NATURE OF THE CASE

 6          1.      This antitrust suit arises from Align’s willful acquisition and maintenance of monopoly

 7   power in the markets for two products: (1) custom-manufactured, transparent, removable dental

 8   aligners made from clear plastic (Defendant’s product is called “Invisalign”, and the category of product

 9   is generally called “Aligners”), and (2) hand-held digital intraoral scanners used to generate scans to

10   order Aligners (Defendant’s product is called “iTero”, and the category of product is generally called

11   “Scanners”). The relevant Aligner and Scanner markets are defined in more detail below.

12          2.      Align has dominated the Aligner market for decades with its Invisalign brand Aligners.

13   Align controls approximately 90 percent of the market for Aligners and earns well over a billion dollars a

14   year selling Invisalign, with durable profit margins above 75 percent.

15          3.      Align has also come to dominate the market for Scanners with its iTero product,

16   controlling approximately 80 percent of the market and earning hundreds of millions of dollars a year

17   selling iTero, with profit margins above 60 percent. Align’s only real competitor in the Scanner market

18   is 3Shape, who sells the Trios Scanner that, like iTero, is designed for ordering Aligners.

19          4.      Aligners and Scanners are designed to work together for Dental Practices. Scanners take

20   a digital image of the jaws, teeth, and bite of a patient. These scans are sent to an Aligner manufacturer,

21   which uses the images to create custom-manufactured Aligners for patients. Patients typically undergo

22   regular scans and have numerous sets of Aligners manufactured during a course of treatment, with

23   Aligners being adjusted as the patients’ teeth move.

24          5.      The use of Scanners creates a “digital workflow” designed to make it more convenient,

25   cheaper, and quicker for Dental Practices to order Aligners. Align has noted that the iTero is “so critical

26   from a digital workflow standpoint” because of the way iTero and Invisalign are linked together.

27

28

                                                          1
                                             CLASS ACTION COMPLAINT
              Case 5:20-cv-03754-VC Document 1 Filed 06/05/20 Page 3 of 27



 1          6.      This digital workflow was thus expected to increase the use of Invisalign Aligners by

 2   Dental Practices, and indeed, Align has noted that “Invisalign doctors with an iTero scanner have

 3   notably higher utilization rates than non-iTero doctors.” Align itself has also emphasized that Dental

 4   Practices need a fast and accurate way to create digital scans that can be used to create Aligners and to

 5   transfer those scans to the Aligner manufacturer.

 6          7.      There are only two Scanners designed specifically for ordering Aligners: Align’s iTero

 7   and 3Shape’s Trios. But while Trios is an “open system” Scanner that can be used to order Aligners

 8   from a range of Aligner manufacturers, iTero is a de facto “closed system” Scanner that imposes

 9   substantial costs on Dental Practices who try to use the iTero to send Aligner orders to manufacturers

10   other than Align.

11          8.      Thus, as Dental Practices commit to Align’s iTero closed-system Scanner, that drives

12   sales toward Invisalign and excludes rival Aligner manufacturers. Indeed, in 2018, Align touted this

13   linkage of its products as a key competitive advantage in the face of increased competition, telling

14   investors that “to obtain the results we have, you have to have that whole entire technology ready and

15   integrated, something that our competitors don't have today.”

16          9.      Invisalign has always been Align’s crown jewel. For many years, Align had been able to

17   charge high prices and earn high profit margins on Invisalign because the product was protected by a

18   thicket of hundreds of patents that Align wielded aggressively to protect its Aligner monopoly. As Align

19   CEO Joe Hogan stated in 2017:

20                  We’ve been in business now for almost 20 years, and we’ve had so few
                    competitors and people think it’s because we have this great IP, it’s true
21                  we have good intellectual property, but it took 15 years for people to really
                    believe that you can move teeth with plastics[.] … It gave us this period of
22                  time to really iterate and learn without the outside influence of other
                    competitors coming in.1
23

24          10.     Align’s monopoly started to come under threat in 2017 due to the expiration of several of

25   its key patents. Having enjoyed many years operating without “the outside influence of other

26

27
     1
       Michela Tindera, Out of Silicon Valley, A Billion-Dollar Orthodontics Business Built with Plastic and
28   Patents, Forbes (April 25, 2017) (emphasis added).

                                                         2
                                            CLASS ACTION COMPLAINT
              Case 5:20-cv-03754-VC Document 1 Filed 06/05/20 Page 4 of 27



 1   competitors coming in,” and having raised investors’ expectations of continued high revenues and profit

 2   margins, Align now faced competition in the Aligner market.

 3          11.     Align could have responded to that competition by lowering prices or spending more

 4   money on research and development to improve the quality of its own Aligners, but instead responded

 5   to the threat of competition with a multifaceted anticompetitive scheme to monopolize both the

 6   Scanner and Aligner markets (“Scheme”). The Scheme includes: (1) multiyear exclusive dealing

 7   contracts with two of the largest dental service organizations (“DSO”) that have the effect of

 8   preventing Dental Practices that are DSO members from dealing with Align’s rivals in both the Scanner

 9   and Aligner markets, (2) the “Fusion Program,” which bundled iTero with sales of Invisalign orders,

10   and thereby prevented Dental Practices from ordering either Aligners or Scanners from Align’s rivals,

11   (3) the “Advantage Program,” which effectively forces Dental Practices to use iTero to obtain non-

12   penalty prices for Invisalign that they need to offer patients a competitive price for Aligner treatments,

13   (4) the design of iTero and Invisalign such that the products operate as a de facto integrated product

14   bundle that penalizes Dental Practices who utilize competing products, and (5) the unilateral

15   termination of Align’s longstanding and profitable agreement with 3Shape that allowed the Trios

16   Scanner to be used to order Invisalign (“Interoperability Agreement”)—a decision that would have

17   been economically irrational but for the anticompetitive effects of that termination.

18          12.     This Scheme substantially foreclosed competition in the Aligner and Scanner markets.

19   Through this Scheme, Align ties Invisalign to iTero to maintain dominance in both the Aligner and

20   Scanner markets. For example, because of the closed system architecture of Align’s system, the Dental

21   Practices using iTero Scanners are effectively forced to use Invisalign—to order rival Aligners from their

22   iTero scans, they would incur substantial additional expense and difficulty.

23          13.     A Dental Practice that wants to offer Invisalign must, for all practical purposes, purchase

24   and use an iTero. For example, under the Advantage Program, a Dental Practice must have a Scanner in

25   order to achieve the pricing tiers necessary to offer patients a price that is competitive with other Dental

26   Practices. Additionally, Align’s customer referral program steers customers to the top tier prescribers

27   (based on the number of Invisalign treatments ordered), and a Dental Practice can only reach the top

28

                                                          3
                                            CLASS ACTION COMPLAINT
              Case 5:20-cv-03754-VC Document 1 Filed 06/05/20 Page 5 of 27



 1   tiers by using a Scanner. But since the implementation of the Scheme, the only Scanner option for these

 2   Dental Practices looking to offer Invisalign is the iTero.

 3          14.     The DSO contracts themselves also represent long-term, exclusive commitments on the

 4   part of DSOs to deal only with Align for Aligners and Scanners. Likewise, the Fusion Program ties iTero

 5   discounts to such high levels of Invisalign commitments over a number of years that those customers are

 6   essentially locked into using both the iTero and Invisalign exclusively. All of this is compounded by

 7   Align’s “closed system” design and the termination of the Interoperability Agreement with 3Shape,

 8   which means that any Dental Practice who wants to offer the dominant Invisalign product must use only

 9   an iTero Scanner.

10          15.     A rival Aligner manufacturer looking to compete against Invisalign would have to offer

11   below-cost prices to offset the penalties and overcome the restrictions Align has placed on its customers

12   through this Scheme. Likewise, Align has foreclosed Trios, its only true rival in the Scanner market, and

13   has, upon information and belief, not authorized interoperability for any other Scanner manufacturer.

14   Because Align controls approximately 90 percent of the Aligner market, that has effectively foreclosed

15   the ability for a rival Scanner manufacturer to compete.

16          16.     The essence of this scheme was that Align was able to use its monopoly power in the

17   Aligner market to drive 3Shape out of the Scanner market, and then to use its increased monopoly

18   power in the Scanner market to maintain its monopoly power in the Aligner market. In this way, Align’s

19   ability to leverage both its Scanner and Aligner monopolies to prevent competition in both markets has

20   enabled it to maintain or increase its monopoly power in both markets and to charge supracompetitive

21   prices for both its Aligners and its Scanners.

22          17.     Plaintiff brings this action on behalf of itself and other Dental Practices who purchased

23   Aligners and/or Scanners directly from Align during the Class Period (defined below). Plaintiff seeks

24   treble damages and injunctive relief, demanding a trial by jury of all issues so triable, under Section 2 of

25   the Sherman Act (15 U.S.C. § 2), and Sections 4 and 16 of the Clayton Act (15 U.S.C. §§ 15, 26).

26

27

28

                                                          4
                                             CLASS ACTION COMPLAINT
              Case 5:20-cv-03754-VC Document 1 Filed 06/05/20 Page 6 of 27



 1                                                II.     PARTIES

 2          18.     Plaintiff Simon and Simon, PC d/b/a City Smiles, is a Dental Practice located in

 3   Chicago, IL that performs scans for Invisalign using the iTero Scanner. Plaintiff purchased Invisalign

 4   Aligners from Defendant during the Class Period (defined below) at prices that were artificially inflated

 5   as a result of Defendant’s anticompetitive scheme, and thereby suffered antitrust injury. Plaintiff also

 6   purchased the iTero Scanner from Defendant during the Class Period at a price that was artificially

 7   inflated as result of Defendant’s anticompetitive scheme, and thereby suffered antitrust injury.

 8          19.     Defendant Align Technology, Inc. is a Delaware corporation, with its headquarters in San

 9   Jose, California. Upon information and belief, Defendant has many Invisalign providers in the Northern

10   District of California, which are trained by Defendant to prescribe Invisalign, which purchased iTero

11   Scanners from Defendant, and which purchase Invisalign from Defendant for their patients.

12                                                 III.    FACTS

13      A. Align’s Success Depends Upon Maintaining Its Aligner Monopoly

14          20.     Align’s largest source of revenue comes from its Invisalign brand Aligners, by far the

15   dominant product in the Aligner market, with an approximately 90 percent share of the Aligner market.

16   Align earns well over a billion dollars per year selling Invisalign products at gross margins exceeding 75

17   percent. Its revenues and profits continue to grow year after year, and it continues to raise prices, despite

18   the (largely unsuccessful) efforts of other companies to break into the Aligner market.

19          21.     Align also sells the iTero Scanner. Align acquired the iTero technology through a

20   corporate acquisition and then integrated it with the Invisalign system. The iTero Scanner’s integration

21   with Invisalign, as well as Align’s anticompetitive conduct described herein, have enabled iTero to

22   become the dominant Scanner. Align now controls approximately 80 percent of the Scanner market,

23   which earns Align hundreds of millions of dollars a year. The iTero Scanner is highly profitable, with

24   profit margins above 60 percent. Align’s only real competitor in the Scanner market is 3Shape, which

25   sells the Trios Scanner. Trios, like iTero, is designed for ordering Aligners.

26          22.     Because of its dominance, Invisalign is a “must have” for Dental Practices that offer

27   Aligner treatment to patients. When a patient seeks Invisalign treatment, that patient would visit a

28

                                                          5
                                            CLASS ACTION COMPLAINT
              Case 5:20-cv-03754-VC Document 1 Filed 06/05/20 Page 7 of 27



 1   Dental Practice authorized by Align to prescribe the treatment. A dentist or staff member would then

 2   normally perform a scan of the patient’s jaws, teeth, and bite using a Scanner, and the dentist would

 3   review the scan. If the dentist determines that Invisalign treatment is appropriate, the Dental Practice

 4   will then purchase a set of custom-made Invisalign Aligners directly from Defendant for that patient’s

 5   treatment.

 6           23.     Align knew that the use of digital Scanners, like iTero, would make it more likely that a

 7   Dental Practice would use Aligners—because of the Scanner’s design and “digital workflow,” because it

 8   provides a more accurate impression of a patient’s jaws, teeth, and bite for the improved design of that

 9   patient’s Aligners, and because once a Dental Practice makes a large investment in a digital Scanner,

10   that practice would be more likely to order more Aligners as a way to pay for the Scanner. In addition, as

11   described below, Dental Practices are able to access non-penalty pricing on Aligners as the number of

12   Invisalign orders increases, thus making Scanners—and in particular ones that can be used to order

13   Invisalign—a critical piece of a Dental Practice’s business.

14           24.     The primary focus of Align is selling more Aligners at extremely high profit margins. As

15   Align’s Chief Executive Officer, Joe Hogan, stated in a July 2017 investor call, “[W]e’re in the clear

16   aligner business and anything that help us to sell more clear aligners directly . . . would be in our . . .

17   range. So, that’s why we have a scanner business. We have a scanner business not from a diversification

18   standpoint. We have a scanner business because it allows us to sell more clear aligners.”

19           25.     The bottom line was that more iTero Scanners meant more Invisalign orders for Align.

20   As Joe Hogan told investors in an April 2018 call, “So yeah, [iTero] is another component of growth in

21   the company overall. What’s great is it’s synergistic growth, right. You have equipment growth, but it

22   really leads to the growth of our core product line which is Invisalign.” And as Mr. Hogan reminded

23   Wall Street analysts when discussing Scanner sales in an October 2018 investor call: “[R]emember, it’s

24   just a wonderful footprint for us for future Invisalign business once we have those scanners in place.”

25           26.     The fact that Scanners make it easier to order Aligners could have spelled trouble for

26   Align’s market dominance in the Aligner market if the two available Scanners (iTero and Trios) were

27   able to send scans to any Aligner manufacturer. Then Dental Practices could have offered Invisalign and

28

                                                            6
                                              CLASS ACTION COMPLAINT
              Case 5:20-cv-03754-VC Document 1 Filed 06/05/20 Page 8 of 27



 1   competing Aligners on equal footing, which would have engendered competition among Aligner

 2   manufacturers that would have lowered prices and/or improved quality or innovation. Indeed, Trios is

 3   such an “open” platform—as a technological matter, Trios can be used to order Aligners from a wide

 4   range of manufacturers. But Align has created a “closed” system for iTero, which limits the ability of

 5   Dental Practices to use it to order competing Aligners. And Align has imposed contractual

 6   commitments to limit access to Trios and competing Aligners and—after 3Shape refused Align’s

 7   demand to send scans for Aligner orders only to Align—terminated the highly profitable Interoperability

 8   Agreement with 3Shape, all to create a bulwark to defend Invisalign from competition.

 9          27.     Thus, for Align, monopolizing the Scanner market was not just about increasing price

10   (and profits) in the Scanner market—which it did—but also about maintaining its monopoly power in

11   the Aligner market, and thereby maintaining its supracompetitive prices and profits on Aligners.

12      B. Align’s Patents Started to Expire, Exposing it to Potential Competition

13          28.     Defendant held hundreds of patents on its Aligner technology. These patents, along with

14   other high barriers to entry, largely deterred entrants into the Aligner market. Align has aggressively

15   wielded those patents as well, filing patent and trade proceedings against potential competitors in the

16   Aligner market as necessary to maintain its monopoly position.

17          29.     The Invisalign brand has become synonymous with Aligners generally. As a result,

18   Dental Practices engaged in the business of straightening teeth must carry Invisalign to satisfy the

19   demands of customers. And as described below, for those Dental Practices who want to offer Invisalign,

20   Align has essentially made it impossible to offer competing Aligners or to use Scanners that compete

21   with Align’s iTero.

22          30.     Align’s monopoly started to come under threat in 2017 due to the expiration of many of

23   its key patents, with additional key patents expiring by the end of 2019. Having enjoyed years of

24   operating without “the outside influence of other competitors coming in,” as patent expiry loomed,

25   Align changed its message to investors from reliance on the patents to protect its monopoly, to concern

26   that “[w]hen patents expires, we lose the protection and competitive advantages they provided to us,

27   which could negatively impact . . . operating results.” But instead of competing on the merits of its

28

                                                          7
                                            CLASS ACTION COMPLAINT
              Case 5:20-cv-03754-VC Document 1 Filed 06/05/20 Page 9 of 27



 1   products and its pricing, Align responded to the emerging threat of competition by implementing the

 2   Scheme, described in detail below, to use its monopoly power in both the Aligner and Scanner markets

 3   to maintain and/or increase its monopoly power in each market and continue to charge

 4   supracompetitive prices for both Aligners and Scanners.

 5      C. Align’s “Closed System” Protects It from Competition

 6          31.     One piece of the bulwark protecting Align’s monopoly power is Align’s “closed system”

 7   design of its Scanner and Aligner technology. For example, iTero is the only Scanner with integration

 8   into the Align treatment system, including Align’s Invisalign Outcome Simulator. Because of the way

 9   iTero is integrated into the “digital workflow” a Dental Practice would use to order Invisalign, Align

10   knew that placing its Scanners in Dental Practices was going to drive those Dental Practices to use

11   Invisalign exclusively.

12          32.     Second, iTero is intentionally designed in such a way that it is expensive, inefficient, and

13   impracticable to use it to order non-Invisalign Aligners. For example, iTero does not create scans in the

14   standard file format used by other Aligner manufacturers, and thus, a Dental Practice wishing to order

15   non-Invisalign Aligners using iTero scans must either undertake an expensive and time-consuming

16   process of converting iTero scans to a format that can be used for other Aligners, or use silicone-based

17   molds to create a cast of a patient’s mouth and teeth, which is a messy, uncomfortable for the patient,

18   time-consuming, and inefficient method. By contrast, 3Shape’s Trios Scanner uses standard file formats

19   and cloud technology to work with numerous Aligner brands, including Invisalign (prior to Align’s

20   termination of 3Shape’s Interoperability Agreement). For this reason, Trios represented a breach in

21   Align’s bulwark protecting Invisalign from competition.

22          33.     Third, Align intentionally does not accept scans from any Scanner for Invisalign orders,

23   but rather, only allows Invisalign orders from a limited group of authorized scanners. Until the

24   termination of Align’s Interoperability Agreement with 3Shape, discussed below, the Trios Scanner was

25   one such authorized Scanner. Upon information and belief, Align has only allowed interoperability for

26   scanners that are not designed for ordering Aligners, that do not compete with iTero in the Scanner

27   market, and that do not represent a threat to Align’s dominance of the Aligner market. According to

28

                                                         8
                                            CLASS ACTION COMPLAINT
             Case 5:20-cv-03754-VC Document 1 Filed 06/05/20 Page 10 of 27



 1   3Shape, at the Greater New York dental meeting in November 2017, Align executive Raphael Pascaud

 2   communicated to 3Shape that Align will no longer validate any non-iTero intraoral scanner for use with

 3   Invisalign. Given that Invisalign orders are highly profitable for Align, this decision by Align terminated

 4   a previously highly profitable course of conduct for Align for the sole reason of furthering Align’s

 5   exclusionary conduct.

 6          34.     Scanners are essential for Dental Practices to offer and sell Aligners (particularly

 7   Invisalign) to their patients, and Dental Practices typically do not purchase more than one Scanner due

 8   to the expense. In the case where a Dental Practice buys more than one Scanner, that practice

 9   nonetheless would tend to use only one brand of Scanner due to the cost of maintaining multiple

10   software subscriptions and the time and expense to train personnel to use different Scanners and

11   software programs. And like most such capital investments, a Scanner is meant to last several years.

12          35.     Thus, the iTero Scanner and Invisalign operate as a de facto product bundle by (a) making

13   iTero the only viable option for Dental Practices seeking to sell the market-dominant Invisalign to their

14   patients, and (b) preventing other Scanners from becoming established in the market that would allow

15   dentists to order competing Aligners without undue burden. In order to cause the vast majority of

16   Dental Practices to have long-term dependence on both the iTero Scanner and Invisalign Aligners,

17   Align has engaged in the anticompetitive Scheme to entrench its monopoly power in the Aligner and

18   Scanner markets.

19      D. Align Terminated 3Shape’s Interoperability to Foreclose Competition

20          36.     3Shape has been selling the Trios Scanner internationally since 2011, and in the United

21   States since 2012. Unlike Align’s iTero, the Trios can send scans to any manufacturer of Aligners

22   without any fees, delays, conversion process, or loss of image resolution. This was an advantage to Trios

23   customers because it allowed for choice of Aligners and would have benefitted Dental Practices had

24   other Aligner manufacturers been able to compete with Invisalign on the merits with lower prices

25   and/or better quality for Aligners.

26          37.     Indeed, Align’s then-Chief Operating Officer told industry analysts in an April 23, 2015

27   investor call (when its Aligner market dominance was protected by patents), such open systems

28

                                                          9
                                            CLASS ACTION COMPLAINT
             Case 5:20-cv-03754-VC Document 1 Filed 06/05/20 Page 11 of 27



 1                  are better for our customers. No one wants to have to redesign, start over,
                    buy multiple pieces of equipment if they can have greatest utility from a
 2                  scanner… So, we believe what we hear from our customers is they don’t
                    want to be forced to buy a system from you for the pleasure of offering
 3                  Invisalign to their patients and other therapies we may have down the
                    road. So we feel actually very strongly . . . . There’s no reason for us not to
 4                  act in complementary ways because it’s good for the customer. So in our
                    minds, we don’t need to own the channel. We don’t need to have
 5                  exclusivity. In fact, we want probably more high-quality scanners that can
                    make it easier to do Invisalign and other chair-side procedures that we have the
 6                  unique capabilities to fulfill.

 7          38.     In December 2015, Align and 3Shape entered into the Interoperability Agreement, under

 8   which the parties worked together to build an interface so that dental professionals could send Trios

 9   scans into Align’s Invisalign workflow. According to 3Shape, Align executive Raphael Pascaud testified

10   in prior litigation that Align had entered into this Interoperability Agreement to increase Aligner sales,

11   including from Dental Practices that were already using the Trios Scanner.

12          39.     But even as Align was preparing to enter into the Interoperability Agreement, according

13   to 3Shape, Align was seeking to change the terms of its relationship with 3Shape by proposing an

14   agreement whereby 3Shape would agree to make its Trios Scanners send scans exclusively to Align for

15   Invisalign Aligners. Align also did not want 3Shape to promote or offer alternative software capable of

16   staging treatments from non-Invisalign Aligners. Align knew that 3Shape’s open system and popularity

17   represented a breach in the bulwark it had erected around Invisalign, and thus, the purpose of this

18   proposed exclusive arrangement was for Align to impair other Aligner manufacturers.

19          40.     3Shape refused to make the Trios exclusive to Align, as Align had asked. Instead, 3Shape

20   sought to continue to allow the Trios to send scans to any Aligner manufacturer in the interests of open

21   competition. 3Shape wanted to maintain 3Shape’s relationships with other Aligner manufacturers, as

22   well as to allow 3Shape to develop its own software to compete with Align. The Interoperability

23   Agreement ultimately permitted 3Shape to provide scans to other Aligner manufacturers as well as to

24   continue to promote and offer its own software.

25          41.     According to 3Shape, shortly after the Interoperability Agreement was signed, Align

26   began again to seek to change the terms. In a February 2016 meeting, attended by top Align executives,

27   Align made clear that as part of any further collaboration between the companies, 3Shape would need to

28

                                                          10
                                            CLASS ACTION COMPLAINT
             Case 5:20-cv-03754-VC Document 1 Filed 06/05/20 Page 12 of 27



 1   treat Invisalign as the “preferred partner” for Aligners. In a November 2016 meeting, Align asked

 2   3Shape to enter into a joint venture that would allow Align to control Trios. 3Shape again refused.

 3           42.       According to 3Shape, throughout 2017, including at the International Dental Show in

 4   March 2017, Align executive Raphael Pascaud continued to demand that 3Shape agree to the joint

 5   venture that would exclude Invisalign competitors. During this time, 3Shape has alleged that it heard

 6   from resellers and distributors that Align had threatened that it would end interoperability with Trios.

 7           43.       On December 20, 2017, Align announced that it would terminate the Interoperability

 8   Agreement with 3Shape as of January 17, 2018, and the Trios would no longer be able to submit scans

 9   for Invisalign.

10           44.       After many Dental Practices and the American Association of Orthodontists expressed

11   dismay at the termination, Align extended the date of termination to January 31, 2018, and then

12   terminated the Interoperability Agreement on that date, making Trios Scanners no longer capable of

13   ordering Invisalign.

14           45.       This termination represented a sacrifice of revenue for Align, and it was economically

15   irrational but for the market exclusion this profit sacrifice created. Indeed, according to 3Shape, Align

16   had profited from the interoperability agreement with 3Shape that allowed Trios users to order

17   Invisalign, and in fact received 40,000 Invisalign orders from Trios in the United States between

18   October 2016 and January 2018. Upon information and belief, at an estimated consumer price of $3,000

19   to $8,000 per treatment with high profit margins, Align’s termination of the interoperability agreement

20   represented a profit sacrifice of many millions of dollars.

21           46.       Because Align has not blocked Trios users outside of the United States from ordering its

22   Aligners, there are approximately 23,000 Invisalign orders per month from those Trios users, which is

23   nearly 40 percent of all Invisalign global submissions to Align. Align sacrificed profits in the short run by

24   refusing to allow the Trios or other potential Scanners to order Invisalign in the United States, and

25   Align engaged in this conduct solely to make the iTero the only viable Scanner for dental professionals

26   in the United States to purchase and use, which would allow it to enhance its monopoly power in the

27   Scanner market, and would allow it to maintain its monopoly power in the Aligner market.

28

                                                           11
                                              CLASS ACTION COMPLAINT
             Case 5:20-cv-03754-VC Document 1 Filed 06/05/20 Page 13 of 27



 1          47.     Although the Interoperability Agreement extends beyond the United States, Align

 2   terminated interoperability only with respect to the United States. In the rest of the world, where Align

 3   has a materially lower Aligner market share, Align has continued to accept scans from the Trios scanner

 4   because it cannot effectively force customers to use iTero by threatening to withhold access to

 5   Invisalign, and because Align profits from interoperability there just as it did when Trios interoperability

 6   existed in the United States.

 7          48.     Interoperability had also been a benefit to Dental Practices who had increased choice of

 8   Scanners and Aligners, and who would have benefitted from increased competition in the form of lower

 9   prices but for Align’s conduct. Upon termination of the Interoperability Agreement, those Dental

10   Practices with Trios Scanners were forced either to quit offering Invisalign to patients (and many of

11   those patients were in the middle of multi-month treatment programs with Invisalign), to order a new

12   Scanner (despite having spent thousands or tens of thousands of dollars on a Trios, which many Dental

13   Practices find to be a superior Scanner), or to go back to using silicone-based molds. According to

14   3Shape, for American Dental Practices seeking to order Invisalign Aligners, termination of

15   interoperability in the United States made the Trios “basically a paperweight,” as one dental

16   professional complained.

17          49.     In short, Align was willing to forego short-term profits on its Aligners (from Trios

18   owners ordering Invisalign), and to sacrifice customer goodwill, in order to engage in the

19   anticompetitive Scheme described herein and thereby further its dominance in the Aligner and Scanner

20   markets. By gaining and/or maintaining its monopoly power in the Aligner and Scanner markets, and

21   foreclosing competition in both markets, Align would profit far more than it lost by terminating the

22   Interoperability Agreement, all at the expense of Align’s customers.

23      E. Align Entered into Multi-Year Exclusionary Contracts to Entrench its Monopoly Power

24          50.     Beginning in mid-2018, Align entered into multiyear contracts with at least two of the

25   nation’s largest dental service organizations (“DSOs”), Heartland Dental and Aspen Dental, that

26   effectively exclude 3Shape from their members’ dental offices. DSOs provide business support to

27   independent Dental Practices, including by managing purchasing contracts with suppliers. Align has

28

                                                         12
                                            CLASS ACTION COMPLAINT
             Case 5:20-cv-03754-VC Document 1 Filed 06/05/20 Page 14 of 27



 1   reported that DSOs are an important “strategic part of [Align’s] overall strategy,” are a “force

 2   multiplier” for Align, and were a significant factor in Align’s 2018 “[r]ecord Q4 volumes [of sales].”

 3          51.     In line with its “Fusion Program,” described below, Align dramatically dropped the price

 4   of the iTero to major DSOs in exchange for multi-year Invisalign order commitments. Those

 5   commitments could practicably be achieved only if a DSO sent Aligner scans exclusively to Align, and

 6   not to its Aligner competitors. As a result, sales of iTero scanners to DSOs increased dramatically, and

 7   sales of Invisalign were accordingly higher than they would have been absent these agreements.

 8          52.     On July 25, 2018, Align announced a multi-year deal with Heartland Dental, the nation’s

 9   largest DSO with more than 850 supported dental offices, to place iTero scanners in member dental

10   offices, under a timeline that would place iTero in 90 percent of supported offices nationwide by the end

11   of the year. As a result of the deal, Heartland Dental purchased 900 iTero scanners in 2018. The

12   Heartland “endeavor represent[ed] the industry’s single-largest scanner deployment.” And as with

13   Align’s overall efforts to use iTero to lock practices into Invisalign, Heartland’s “front-loading their

14   businesses with iTero” will, in turn, “give them a very strong position in clear aligners.”

15          53.     On July 25, 2018, Align announced that it had also secured a deal with Aspen Dental,

16   another of the nation’s largest DSOs with nearly 700 locations, to equip all Aspen locations with iTero

17   scanners.

18          54.     3Shape has stated that it bid for the Aspen Dental contract, and its Trios scanner scored

19   the highest in Aspen Dental’s evaluations, but Aspen Dental informed 3Shape that Aspen Dental did

20   not select the Trios scanner because Align did not permit the Trios to interoperate with Invisalign. In

21   other words, because of Align’s dominant position in the Aligner market, Aspen Dental was forced to

22   select Align’s less desirable iTero scanner.

23          55.     These DSO contracts have enabled Align to rapidly increase its market share in the

24   Scanner market and, because of Align’s conduct as alleged herein, to use its increased monopoly power

25   in the Scanner market to maintain and enhance its monopoly power in the Aligner market. Align

26   reported an 84 percent growth in its scanner sales in North America in the first quarter of 2018. And in

27

28

                                                          13
                                            CLASS ACTION COMPLAINT
             Case 5:20-cv-03754-VC Document 1 Filed 06/05/20 Page 15 of 27



 1   Q3 2018, Align saw “strong volume growth from the Dental Service Organizations (DSOs) channel

 2   which increased over 40% Y/Y in Q3.”

 3       F. Align’s “Fusion Program” Links iTero Prices and Invisalign Sales

 4           56.    In late 2017, as patent expiry loomed, Align launched the Fusion Program, a bundled

 5   pricing mechanism for iTero that further entrenched its dominance in the Aligner and Scanner markets.

 6           57.    Upon information and belief, under the Fusion Program, the price of the iTero Scanner

 7   depended on a Dental Practice’s purchases of Invisalign. Failure to meet a minimum threshold of

 8   Invisalign cases each year for a three-year period resulted in substantial annual back-end penalties. Align

 9   set these targets in a manner that forced the Dental Practices either to stop sending cases to Align’s

10   Aligner competitors or trigger the substantial penalties.

11           58.    The penalties could total $10,000 over three years, or 30 percent or more of the cost of

12   the iTero scanner. A Dental Practice that incurred these penalties would be at a substantial disadvantage

13   to other Dental Practices that avoided these penalties. Given Align’s dominant position in the market

14   for Aligners, Dental Practices who wanted to offer Aligner treatment could not forego Invisalign orders

15   entirely.

16           59.    The effect of Align bunding its Scanner with its market dominant Aligners is that Dental

17   Practices are substantially foreclosed from ordering Aligners from Align’s rivals. Indeed, according to

18   3Shape, experts have described the Fusion Program as “a not-so-subtle effort on the part of

19   management to lock these customers in for a fairly long time, in our view, just as Clear Aligner

20   competition is likely set to rise over the next 3-6+ months.”

21           60.    Absent the bundled pricing, the Trios and iTero scanners were sold at similar list prices.

22   In the bundle, however, the effective price of the iTero (when incorporating the incentives for effectively

23   agreeing not to purchase Aligners from Align’s competitors) was $10,000 cheaper (as reflected in the

24   penalty provisions of the program). According to 3Shape, dropping the Trios price to offset the

25   penalties on such sales would represent a loss of a third of the Trios Scanner revenue, yet Align could

26   make up the lost revenue with the sales of just a few cases of Invisalign per iTero Scanner.

27

28

                                                         14
                                            CLASS ACTION COMPLAINT
             Case 5:20-cv-03754-VC Document 1 Filed 06/05/20 Page 16 of 27



 1      G. Align’s Advantage Program Further Forecloses Competition

 2          61.     Align offers a tiered discount program, called the Advantage Program, that conditions a

 3   Dental Practice’s prices for Invisalign on that Dental Practice’s ability to maintain certain levels of

 4   Invisalign cases over time. In the most recent iterations of the Advantage Program, a Dental Practice’s

 5   prices are based on its ability to maintain recent (either the prior six-month or 12-month) numbers of

 6   Invisalign orders. The structure of the Advantage Program is such that Dental Practices must maintain a

 7   very high prescribing level of Invisalign in order to keep the prices that would allow their practice to

 8   offer competitive prices to patients.

 9          62.     Upon information and belief, in 2018, Align changed the program by changing the

10   pricing criteria from focusing on the number of lifetime cases for a Dental Practice to a system based on

11   the number of cases submitted by a Dental Practice in the previous six months. The Advantage Program

12   was then changed again more recently to base discounts on the number of cases submitted in the most

13   recent 12-month period.

14          63.     One practical effect of the Advantage Program is that for Dental Practices to obtain the

15   pricing for Invisalign necessary to offer Invisalign at competitive rates, those Dental Practices would, for

16   all practical purposes, need to purchase a Scanner. Because Trios is no longer interoperable with

17   Invisalign, the Advantage Program forces Dental Practices to either stop purchasing and/or using Trios

18   or lose favorable pricing. According to 3Shape, Align’s Advantage program has thus caused Dental

19   Practices to forego 3Shape’s Trios entirely, or in some cases, drastically reduce purchases from 3Shape.

20          64.     Another practical effect of the Advantage Program is that Dental Practices would have a

21   strong incentive to forego competing Aligners at least until it was clear that the practice had achieved

22   the minimum number of Invisalign orders necessary to maintain its prices. Further, for those Dental

23   Practices who have now been forced over to iTero, those practices are also effectively foreclosed for rival

24   Aligner manufacturers because of the “closed system” architecture of the iTero system.

25          65.     In this way, the Advantage Program substantially forecloses competition from rival

26   Aligner and Scanner manufacturers and has allowed Align to maintain and/or increase its monopoly

27   power in the Aligner and Scanner markets.

28

                                                          15
                                             CLASS ACTION COMPLAINT
             Case 5:20-cv-03754-VC Document 1 Filed 06/05/20 Page 17 of 27



 1      H. Align’s Scheme Substantially Foreclosed Competition and Harmed Consumers

 2          66.     Align’s Scheme has substantially foreclosed competition in both the Aligner and Scanner

 3   markets and has enabled Align to impose supracompetitive prices for Scanners and Aligners.

 4          67.     Through this Scheme, Align ties Invisalign to iTero to maintain dominance in both the

 5   Aligner and Scanner markets. For example, because of the closed system architecture of Align’s system,

 6   the Dental Practices using iTero Scanners are effectively forced to use Invisalign or incur the expense

 7   and difficulty of using iTero to order rival Aligners.

 8          68.     A Dental Practice that wants to offer Invisalign must, for all practical purposes, purchase

 9   and use an iTero. For example, under the Advantage Program, a Dental Practice must have a Scanner in

10   order to achieve the pricing tiers necessary to offer patients a competitive price for Invisalign.

11   Additionally, Align’s customer referral program steers customers to the highest-volume prescribers, and

12   a Dental Practice can only reach those tiers by using a Scanner. Since the implementation of the

13   Scheme, the only true Scanner option for these Dental Practices looking to offer Invisalign is the iTero.

14          69.     The DSO contracts themselves also represent long-term, exclusive commitments on the

15   part of DSOs to deal only with Align for Aligners and Scanners. Likewise, the Fusion Program ties iTero

16   discounts to such high levels of Aligner commitments over a number of years that those customers are

17   essentially locked into using both the iTero and Invisalign exclusively. All of this is compounded by

18   Align’s “closed system” design and the termination of the Interoperability Agreement with 3Shape,

19   which means that any Dental Practice who wants to offer the dominant Invisalign product must use only

20   an iTero Scanner.

21          70.     A rival Aligner manufacturer looking to compete against Invisalign would have to offer

22   below-cost prices to offset the penalties and overcome the restrictions Align has placed on its customers

23   through this Scheme. Likewise, Align has foreclosed Trios, its only true rival in the Scanner market, and

24   has, upon information and belief, not authorized interoperability for any other Scanner manufacturer.

25   Because Align controls approximately 90 percent of the Aligner market, that has substantially foreclosed

26   any ability for a rival Scanner manufacturer to compete.

27

28

                                                          16
                                             CLASS ACTION COMPLAINT
             Case 5:20-cv-03754-VC Document 1 Filed 06/05/20 Page 18 of 27



 1          71.     As discussed above, Align’s Scanner and Aligner monopolies are self-reinforcing. Align

 2   sought to use its substantial market power to eliminate competition from the Trios and other competing

 3   Scanners that are able to order Aligners from other manufacturers, and thereby make the iTero the only

 4   viable option for Dental Practices to purchase and use. Not only would that allow Align to enhance its

 5   monopoly power in the Scanner market, but that would also allow Align to prevent other Aligner

 6   manufacturers from becoming established and competing with Invisalign, allowing Defendant to

 7   enhance its monopoly power in the Aligner market.

 8          72.     Indeed, these foreclosure effects and the harm to competition and consumers are not

 9   hypothetical. After the expiration of key patents, Align began to face the prospect of competition in the

10   Aligner market from large companies with substantial experience in the dental field, such as Straumann,

11   a global tooth replacement and orthodontics manufacturer who had purchased Align’s largest (though

12   still minimal) competitor ClearCorrect; Henry Schein, a worldwide distributor of medical and dental

13   supplies that tried to introduce a competing Aligner product; and 3M, a global manufacturer who tried

14   to introduce a competing Aligner product in May 2018. Yet despite the size and resources of the

15   potentially competing Aligner manufacturers, none of them have been able to gain a foothold in the

16   Aligner market, where Align has maintained an approximately 90 percent share. Indeed, according to

17   3Shape, Align’s CEO insisted that it could “still jack price in the marketplace” notwithstanding

18   potential competitors, and indeed, Align did increase prices in 2019. Thus, because of Align’s Scheme,

19   choice has been limited and prices have continued to be supracompetitive.

20          73.     Additionally, according to 3Shape, since Align has engaged in this Scheme, 3Shape’s

21   business has been injured. Its market share has dropped precipitously in the Scanner market and Align

22   has gained that market share due to the Scheme. This has not only allowed Align to gain a monopoly in

23   the Scanner market, but that Scanner market monopoly has enabled Align to maintain its monopoly in

24   the Aligner market. As a result of the Scheme alleged herein, Defendant’s sales of the iTero grew 84% in

25   the first quarter of 2018 and rose by another 50% from the first quarter of 2018 to the third quarter. In

26   2017, Defendant had over an 80% market share in the market for Scanners in the United States. Were

27   the Scanner market competitive, purchasers would have benefited from greater choice and lower prices.

28

                                                         17
                                            CLASS ACTION COMPLAINT
               Case 5:20-cv-03754-VC Document 1 Filed 06/05/20 Page 19 of 27



 1             74.   Defendant intended to harm, and indeed its anticompetitive actions have harmed

 2   competition in the Aligner and Scanner markets, resulting in higher prices, reduced competition, and

 3   reduced product choice. This is the type of injury that the antitrust laws were intended to prevent and is

 4   a direct and proximate result of Defendant’s anticompetitive scheme, and therefore Defendant has

 5   caused antitrust injury to the Class.

 6                                    IV.     JURISDICTION AND VENUE

 7             75.   Plaintiff brings claims under Section 2 of the Sherman Antitrust Act, 15 U.S.C. §2,

 8   seeking treble damages pursuant to Section 4 of the Clayton Antitrust Act, 15 U.S.C. § 15, and

 9   injunctive relief pursuant to Section 16 of the Clayton Antitrust Act, 15 U.S.C. § 26. This Court has

10   subject matter jurisdiction over the Plaintiff’s claims pursuant to 28 U.S.C. §§ 1331 and 1337(a).

11             76.   Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and (c) and 15 U.S.C. §§

12   15 and 22, as Defendant resides, transacts business, committed an illegal or tortious act, has an agent,

13   and/or can be found in this District. Venue is also proper in this District because of contractual venue

14   provisions imposed by Defendant.

15             77.   This Court has personal jurisdiction over the Defendant, as it has its headquarters in the

16   District, markets and distributes Aligners and Scanners in this District, enters into contracts within this

17   District, and otherwise transacts business within this District.

18                                     V.      INTERSTATE COMMERCE

19             78.   The market for Aligners in the United States is a national market.

20             79.   Defendant has marketed its Invisalign Aligners to Dental Practices and patients in all 50

21   states.

22             80.   Defendant has sold its Invisalign Aligners to Dental Practices in all 50 states.

23             81.   Defendant has recruited and trained dental and orthodontic professionals to perform

24   scans for Invisalign patients in all 50 states, and there are dental and orthodontic professionals who

25   actively perform scans for Invisalign patients in all 50 states.

26             82.   The market for Scanners in the United States is a national market.

27             83.   Defendant has marketed and sold its iTero Scanner to Dental Practices in all 50 states.

28

                                                           18
                                             CLASS ACTION COMPLAINT
             Case 5:20-cv-03754-VC Document 1 Filed 06/05/20 Page 20 of 27



 1           84.     Defendant’s business in Aligners and Scanners involves a continuous and uninterrupted

 2   flow of commerce across state lines.

 3           85.     Defendant’s anticompetitive actions have had a substantial effect on interstate trade and

 4   commerce in the markets for Aligners and Scanners.

 5                                  VI.     CLASS ACTION ALLEGATIONS

 6           86.     Plaintiff brings this action on behalf of itself and all others similarly situated pursuant to

 7   Federal Rule of Civil Procedure 23 as representative of a Class defined as follows:

 8                   All persons or entities in the United States that purchased Invisalign
                     Aligners and/or iTero Scanners directly from Defendant Align
 9                   Technology, Inc. during the period beginning March 15, 2015 until such
                     time as the anticompetitive conduct alleged herein has ceased (the “Class
10                   Period”). Excluded from the Class are (a) Defendant, its subsidiaries,
                     affiliate entities, and employees, and (b) all federal or state government
11                   entities or agencies.

12           87.     The members of the Class are so numerous that joinder is impracticable. Tens of

13   thousands of Dental Practices have purchased Invisalign Aligners and iTero Scanners directly from

14   Defendant during the Class Period.

15           88.     There are numerous questions of law and fact that are common to the Class and that

16   predominate over any issues affecting individual members of the Class, including, inter alia:

17                   a.      Whether Defendant terminated its agreement with 3Shape in order to

18   maintain and/or enhance its monopoly power in the market for Aligners;

19                   b.      Whether Defendant terminated its agreement with 3Shape in order to

20   maintain and/or enhance its monopoly power in the market for Scanners;

21                   c.      Whether Defendant’s practice of allowing only its iTero Scanner to send

22   scans directly to Defendant for Invisalign patients on commercially reasonable terms, and

23   preventing 3Shape’s Trios Scanner and other potentially competing Scanners from doing so,

24   constitutes a violation of the antitrust laws;

25                   d.      Whether Defendant’s policy of requiring dentists who wish to prescribe

26   Invisalign Aligners, but who do not use Defendant’s iTero Scanner or another approved scanner,

27   to create manual casts of patients’ teeth from a silicone mold, involves imposing a burdensome

28

                                                           19
                                             CLASS ACTION COMPLAINT
             Case 5:20-cv-03754-VC Document 1 Filed 06/05/20 Page 21 of 27



 1   and inefficient alternative;

 2                    e.     Whether Defendant’s refusal to accept, for Invisalign orders, the standard

 3   file format used by other Aligner manufacturers, has legitimate medical or technical reasons or is

 4   anticompetitive;

 5                    f.     Whether Defendant’s contractual restrictions and penalties imposed on

 6   customers for dealing with rivals are anticompetitive;

 7                    g.     Whether Defendant has substantial market power in the market for

 8   Aligners sold in the United States;

 9                    h.     Whether Defendant has substantial market power in the market for

10   Scanners sold in the United States;

11                    i.     Whether Defendant has substantially foreclosed competition in the

12   markets for Aligners and/or Scanners;

13                    j.     Whether Defendant’s Scheme has artificially raised prices and reduced

14   competition in the market for Aligners;

15                    k.     Whether Defendant’s Scheme has artificially raised prices and reduced

16   competition in the market for Scanners;

17                    l.     Whether Defendant’s Scheme has a legitimate pro-competitive

18   justification;

19                    m.     Whether the conduct alleged herein artificially maintained, preserved, or

20   enhanced Defendant’s market power in the market for Aligners;

21                    n.     Whether the conduct alleged herein artificially maintained, preserved, or

22   enhanced Defendant’s market power in the market for Scanners;

23                    o.     The operative time period and extent of Defendant’s antitrust violations;

24                    p.     Whether the conduct alleged herein caused damages to the members of

25   the Class in the form of overcharges paid for Aligners, and the proper measure of such

26   overcharge damages;

27

28

                                                         20
                                            CLASS ACTION COMPLAINT
             Case 5:20-cv-03754-VC Document 1 Filed 06/05/20 Page 22 of 27



 1                   q.      Whether the conduct alleged herein caused damages to the members of

 2   the Class in the form of overcharges paid for Scanners, and the proper measure of such

 3   overcharge damages; and

 4                r. The appropriate injunctive and equitable relief for the Class.

 5          89.      Plaintiff’s interests are typical of, and not antagonistic to, those of other or absent

 6   members of the Class, such that it can fairly and adequately represent and protect their interests.

 7          90.      Plaintiff has retained counsel with substantial experience litigating complex antitrust

 8   class actions, including substantial experience litigating such cases within this District.

 9          91.      Class treatment of Plaintiff’s federal antitrust claims is a superior method for the fair and

10   efficient adjudication of this controversy in that, among other things, such treatment will permit a large

11   number of similarly situated persons to prosecute common claims in a single forum simultaneously,

12   efficiently, and without the unnecessary duplication of effort and expense that numerous individual

13   actions would engender.

14          92.      Plaintiff knows of no difficulty likely to be encountered in the maintenance of this action

15   as a class action under Federal Rule of Civil Procedure 23.

16                                    VII.    RELEVANT MARKETS

17          93.      At all relevant times, Align had substantial market power in the market for Aligners. It

18   had the power to maintain the price of Invisalign at supracompetitive levels profitably without losing

19   substantial sales to other products used for the same purposes as Invisalign.

20          94.      To the extent Plaintiff’s claims require the definition of a relevant market for Aligners,

21   the relevant product market is the market for custom-manufactured, transparent, removable dental

22   aligners made from clear plastic or similar materials.

23          95.      To the extent Plaintiff’s claims require the definition of a relevant market for Aligners,

24   the relevant geographic market is the United States. The Food and Drug Administration has to approve

25   medical devices such as Aligners, and consumers in the United States cannot practically seek out

26   alternative Aligners from other countries that have not been approved for sale and use in the United

27   States. Therefore, the price of Aligners in other countries does not affect the market for Aligners in the

28

                                                           21
                                             CLASS ACTION COMPLAINT
             Case 5:20-cv-03754-VC Document 1 Filed 06/05/20 Page 23 of 27



 1   United States.

 2          96.       There are also high barriers to entry in the Aligner market, due in part to the cost of

 3   establishing and running manufacturing facilities and the cost of regulatory approval.

 4          97.       At all relevant times, Align has had an approximately 90 percent share of the market for

 5   Aligners in the United States. Moreover, there are substantial barriers to entry for potential competitors

 6   in the Aligner market.

 7          98.       Metal braces are not a reasonable substitute for Aligners. Aligners are used for patients

 8   with moderate tooth misalignment, or who cannot receive metal braces due to activities in which they

 9   are involved, such as certain sports. Metal braces are used for patients with severe tooth misalignment,

10   for whom Aligners would not be sufficient for proper treatment. Metal braces are also far more

11   uncomfortable, typically take a longer period for treatment to complete, require patients to avoid certain

12   foods, and require repeated visits to an orthodontist.

13          99.       A small but significant and non-transitory artificial inflation of the price of Aligners

14   would not cause any significant number of consumers to purchase other potentially substitutable

15   products, including metal braces, instead, so as to make such price inflation unprofitable. A small but

16   significant and non-transitory artificial inflation of the price of metal braces would not cause any

17   significant number of consumers to purchase Aligners instead, so as to make the artificial price inflation

18   unprofitable.

19          100.      At all relevant times, Align had market power in the market for Scanners. It had the

20   power to maintain the price of iTero Scanners at supracompetitive levels profitably without losing

21   substantial sales to other products used for the same purposes as iTero Scanners.

22          101.      To the extent Plaintiff’s claims require the definition of a relevant market for Scanners,

23   the relevant product market is the market for hand-held digital intra-oral scanners designed for ordering

24   Aligners.

25          102.      To the extent Plaintiff’s claims require the definition of a relevant market for Scanners,

26   the relevant geographic market is the United States. The Food and Drug Administration has to approve

27   medical devices such as Scanners, and dental professionals in the United States cannot practically seek

28

                                                           22
                                              CLASS ACTION COMPLAINT
             Case 5:20-cv-03754-VC Document 1 Filed 06/05/20 Page 24 of 27



 1   out alternative Scanners from other countries that have not been approved for sale and use in the United

 2   States. Therefore, the price of Scanners in other countries does not affect the market for Scanners in the

 3   United States.

 4           103.     There are also high barriers to entry in the Scanner market, due in part to the cost of

 5   establishing and running manufacturing facilities and the cost of regulatory approval.

 6           104.     At all relevant times, Align has had an approximately 80 percent share in the market for

 7   Scanners in the United States. Additionally, there are substantial barriers to entry for potential

 8   competitors in the Scanner market.

 9           105.     3Shape’s Trios and Defendant’s iTero are part of the relevant market for Scanners.

10           106.     3M’s True Definition and Dentsply Sirona’s CEREC Omnicam scanners are designed to

11   scan individual teeth for crowns and other localized dental restorative work, and they are not as suitable

12   for performing a full-mouth scan for the customized design of a patient’s Aligners, and they are thus not

13   reasonable economic substitutes for Scanners.

14           107.     Accordingly, 3M’s True Definition and Dentsply Sirona’s CEREC Omnicam scanners

15   are not part of the relevant market for Scanners.

16           108.     Silicone molds are not adequate or reasonable substitutes for Scanners. They are

17   unpleasant for patients, and they provide lower accuracy than Scanners.

18           109.     A small but significant and non-transitory artificial inflation in the price of Scanners

19   would not cause any significant number of consumers to purchase other potentially substitutable

20   products, including 3M’s True Definition and Dentsply Sirona’s CEREC Omnicam scanners, instead,

21   so as to make the artificial price inflation unprofitable.

22                                              COUNT ONE

23                         Monopolization of the Aligner Market (15 U.S.C. §2)

24           110.     Plaintiff repeats and reiterates each of the allegations contained in paragraphs above as if

25   fully set forth herein.

26           111.     The relevant product market is the Aligner market, and the relevant geographic market is

27   the United States.

28

                                                           23
                                              CLASS ACTION COMPLAINT
              Case 5:20-cv-03754-VC Document 1 Filed 06/05/20 Page 25 of 27



 1           112.     As more fully alleged above, Align has willfully and intentionally engaged in conduct that

 2   has had the anticompetitive effects of allowing Align to unlawfully maintain and enhance its monopoly

 3   in the Aligner market and preventing its rivals from competing for Aligner sales.

 4           113.     Defendant’s actions were carried out willfully and with the specific intent to maintain its

 5   monopoly power in the Aligner market through anticompetitive conduct and not through a superior

 6   product, business acumen, or a historic accident.

 7           114.     The direct, foreseeable, and proximate result of Defendant’s anticompetitive conduct

 8   was to increase prices and harm competition in the Aligner market.

 9           115.     There is no legitimate pro-competitive justification for Defendant’s conduct, and even if

10   there were, there would be less restrictive alternatives to achieve them.

11           116.     As a direct, material, and proximate result of Defendant’s violation of § 2 of the Sherman

12   Act, Plaintiff and the Class have suffered injury to their business and property within the meaning of § 4

13   of the Clayton Act throughout the Class Period.

14           117.     Plaintiff and the Class seek treble damages for Defendant’s violations of § 2 under § 4 of

15   the Clayton Act.

16           118.     Plaintiff and the Class also seek an injunction against Defendant, preventing and

17   restraining the violations alleged above, under § 16 of the Clayton Act.

18                                              COUNT TWO

19                         Monopolization of the Scanner Market (15 U.S.C. §2)

20           119.     Plaintiff repeats and reiterates each of the allegations contained in the paragraphs above

21   as if fully set forth herein.

22           120.     The relevant product market is the Scanner market, and the relevant geographic market

23   is the United States.

24           121.     As a result of the scheme alleged herein, Defendant possesses monopoly power in the

25   Scanner market, with a market share over 80%.

26           122.     As more fully alleged above, Align has willfully and intentionally engaged in conduct that

27   has had the anticompetitive effects of allowing Align to unlawfully maintain and enhance its monopoly

28

                                                          24
                                             CLASS ACTION COMPLAINT
             Case 5:20-cv-03754-VC Document 1 Filed 06/05/20 Page 26 of 27



 1   in the Scanner market and preventing its rivals from competing for Scanner sales.

 2           123.    Defendant’s actions were carried out willfully and with the specific intent to maintain its

 3   monopoly power in the Scanner market through anticompetitive conduct and not through a superior

 4   product, business acumen, or a historic accident.

 5           124.    The direct, foreseeable, and proximate result of Defendant’s anticompetitive conduct

 6   was to increase prices and harm competition in the Scanner market.

 7           125.    There is no legitimate pro-competitive justification for Defendant’s conduct, and even if

 8   there were, there would be less restrictive alternatives to achieve them.

 9           126.    As a direct, material, and proximate result of Defendant’s violation of § 2 of the Sherman

10   Act, Plaintiff and the Class have suffered injury to their business and property within the meaning of § 4

11   of the Clayton Act throughout the Class Period.

12           127.    Plaintiff and the Class seek treble damages for Defendant’s violations of § 2 under § 4 of

13   the Clayton Act.

14           128.    Plaintiff and the Class also seek an injunction against Defendant, preventing and

15   restraining the violations alleged above, under § 16 of the Clayton Act.

16           WHEREFORE, Plaintiff demands a trial by jury and hereby respectfully requests:

17           (a)     That the Court determine that Plaintiff’s claim regarding the Class alleged herein is

18   suitable for class treatment and certify the proposed Class pursuant to Fed. R. Civ. P. 23;

19           (b)     That the Court appoint Plaintiff as the representative of the Class;

20           (c)     That Plaintiff’s counsel be appointed as counsel for the Class;

21           (d)     That the Court award, pursuant to 15 U.S.C. § 15, compensatory and trebled damages to

22   the Class resulting from Defendant’s violations of the Sherman Act;

23           (e)     That the Court order, pursuant to 15 U.S.C. § 26, permanent injunctive relief preventing

24   Defendant from continuing its unlawful acts in violation of the Sherman Act;

25           (f )    That Plaintiff and the Class be awarded their costs, expenses, and reasonable attorney’s

26   fees in bringing this action;

27

28

                                                         25
                                            CLASS ACTION COMPLAINT
             Case 5:20-cv-03754-VC Document 1 Filed 06/05/20 Page 27 of 27



 1           (g)     That Plaintiff and the Class be awarded pre-judgment and post-judgment interest on all

 2   sums awarded; and

 3           (h)     Such other and further relief as this Court may deem just and proper.

 4                                  DEMAND FOR JURY TRIAL

 5           Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of all issues properly triable to

 6   a jury in this case.

 7   Dated: June 5, 2020
                                                        By:          /s/ Joseph R. Saveri
 8                                                                      Joseph R. Saveri
 9
                                                        Joseph R. Saveri (State Bar No. 130064)
10                                                      Steven N. Williams (State Bar No. 175489)
                                                        JOSEPH SAVERI LAW FIRM, INC.
11                                                      601 California Street, Suite 1000
                                                        San Francisco, California 94108
12                                                      Telephone: (415) 500-6800
                                                        Facsimile: (415) 395-9940
13
                                                        Eric L. Cramer
14                                                      BERGER MONTAGUE PC
                                                        1818 Market Street, Suite 3600
15                                                      Philadelphia, PA 19103
16                                                      Telephone: (215) 875-4604
                                                        Facsimile: (215) 875-5707
17
                                                        Daniel J. Walker
18                                                      BERGER MONTAGUE PC
                                                        2001 Pennsylvania Avenue, NW, Suite 300
19
                                                        Washington, DC 20006
20                                                      Telephone: (202) 559-9745
                                                        Facsimile: (215) 875-5707
21
                                                        John Radice
22                                                      Daniel Rubenstein
23                                                      RADICE LAW FIRM, P.C.
                                                        475 Wall Street
24                                                      Princeton, New Jersey 08540
                                                        Telephone: (646) 245-8502
25                                                      Facsimile: (609) 385-0745
                                                        jradice@radicelawfirm.com
26
                                                        drubenstein@radicelawfirm.com
27
                                                        Counsel for Individual and Representative Plaintiff
28

                                                           26
                                             CLASS ACTION COMPLAINT
